Case 14-18662        Doc 55     Filed 03/11/19     Entered 03/11/19 15:05:14          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 14 B 18662
         Melvin Olive, Jr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/17/2014.

         2) The plan was confirmed on 08/06/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/13/2016, 11/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/24/2014, 02/19/2015, 03/29/2016, 12/01/2016, 03/20/2018.

         5) The case was Completed on 10/17/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $13,351.44.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-18662             Doc 55             Filed 03/11/19    Entered 03/11/19 15:05:14                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $6,365.00
           Less amount refunded to debtor                                    $190.27

 NET RECEIPTS:                                                                                                $6,174.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,993.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $242.02
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,235.02

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT Security Systems                        Unsecured         216.00           NA              NA            0.00       0.00
 Advocate Trinity Hospital                   Unsecured         500.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         138.00        122.94          122.94          12.29       0.00
 Capital One Bank USA NA                     Unsecured      1,348.00       1,348.84        1,348.84        134.88        0.00
 City of Chicago Department of Revenue       Unsecured         200.00         61.00           61.00           6.10       0.00
 City of Chicago Department of Water         Secured           700.00          0.00          700.00        700.00        0.00
 Comcast                                     Unsecured         500.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         500.00        164.26          164.26          16.43       0.00
 Dependon Collection Service                 Unsecured         976.00           NA              NA            0.00       0.00
 Freedman Anselmo Lindberg LLC               Unsecured      1,827.00            NA              NA            0.00       0.00
 Gecrb/Whitehall                             Unsecured           0.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured      1,619.00            NA              NA            0.00       0.00
 Peoples Energy Corp                         Unsecured      1,040.00       1,168.70        1,168.70        116.87        0.00
 Portfolio Recovery Associates               Unsecured      1,954.00       1,826.67        1,826.67        182.67        0.00
 Portfolio Recovery Associates               Unsecured      1,954.00            NA              NA            0.00       0.00
 Resurgent Capital Services                  Unsecured         586.00        344.75          344.75          34.48       0.00
 Southwest Credit Systems                    Unsecured         643.00           NA              NA            0.00       0.00
 Springleaf Financial Services               Secured           706.00        699.97          699.97        699.97      36.02
 Tate & Kirlin                               Unsecured         583.00           NA              NA            0.00       0.00
 Wells Fargo Bank                            Secured      127,703.00     93,822.82        93,822.82           0.00       0.00
 Wells Fargo Bank                            Secured        2,353.86           0.00            0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-18662        Doc 55      Filed 03/11/19     Entered 03/11/19 15:05:14             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $93,822.82              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,399.97          $1,399.97             $36.02
 TOTAL SECURED:                                          $95,222.79          $1,399.97             $36.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,037.16            $503.72              $0.00


 Disbursements:

         Expenses of Administration                             $4,235.02
         Disbursements to Creditors                             $1,939.71

 TOTAL DISBURSEMENTS :                                                                       $6,174.73


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
